EXHIBIT 10.53 

  

PROGREEN US, INC.

2017 EMPLOYEE STOCK OPTION PLAN

  

1.           Purpose

 

The proper execution of the duties and responsibilities of the executives,
directors, and key employees of Progreen US, Inc. (the “Corporation”), as well
as consultants to the Corporation, is a vital factor in the continued growth and
success of the Corporation. Toward this end, it is necessary to attract and
retain effective and capable individuals to assume positions and provide
services that contribute materially to the successful operation of the business
of the Corporation. It will benefit the Corporation, therefore, to bind the
interests of these persons more closely to its own interests by offering them an
attractive opportunity to acquire a proprietary interest in the Corporation and
thereby provide them with added incentive to remain in the service of or provide
services to the Corporation and to increase the prosperity, growth, and earnings
of the Corporation. This stock option plan is intended to serve these purposes.

 

2.           Definitions

 

The following terms wherever used herein shall have the meanings set forth
below.

 

“Board of Directors” or “Board” shall mean the Board of Directors of the
Corporation.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

 

“Committee” shall mean a committee to be appointed by the Board of Directors in
accordance with Section 4(a) of the Plan.

 

“Common Stock” shall mean the shares of common stock of the Corporation,
including both the voting and non-voting classes of stock.

 

“Corporation” shall mean Progreen US, Inc., a Delaware corporation.

 

“Employee” shall mean a common law employee of the Corporation or a Parent or a
Subsidiary.

 

“Employment” means periods during which an Employee qualifies as an Employee.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of the Common Stock on any date shall be (a) the average on
that date of the high and low prices of a share of Common Stock on the principal
national securities exchange on which shares of Common Stock of the same class
are then trading, or, if shares were not traded on such date, then on the next
preceding date on which a trade occurred; or (b) if Common Stock is not traded
on a national securities exchange but is quoted on the National Association of
Securities Dealers, Inc. Authorized Quotation System (“NASDAQ”) or a successor
quotation system, the last reported sale price on such date as reported by
NASDAQ or such successor quotation system; or (c) if Common Stock is not traded
on a national securities exchange and is not reported on NASDAQ or a successor
quotation system, the closing bid price (or average of bid prices) last quoted
on such date by an established quotation service for over-the-counter
securities; or (d) if Common Stock is not traded on a national securities
exchange, is not reported on NASDAQ or a successor quotation system and is not
otherwise publicly traded on such date, the fair market value of a share of the
same class of Common Stock as established by the Board of Directors or Committee
acting in good faith and taking into consideration all factors which it deems
appropriate, including, without limitation, the Corporation’s net book value and
recent sale or offer prices for the Common Stock in private arm’s-length
transactions. During periods when the Fair Market Value of a share of Common
Stock cannot be determined under any of the methods specified in clauses (a),
(b) and (c), above, the Board of Directors or Committee shall have the authority
to establish the Fair Market Value of the Common Stock as of the beginning of
(or periodically during) each fiscal year of the Corporation and to use such
value for all transactions occurring thereafter within such fiscal year.

 



 

 

 

“Immediate Family Member” shall mean each of (a) the children, step children or
grandchildren of the Employee to whom the Option is granted, (b) the spouse or
any parent of the Employee to whom the Option is granted, (c) any trust solely
for the benefit of any such family members, and (iv) any partnership or other
entity in which such family members are the only partners or other equity
holders.

 

“Incentive Stock Option” shall mean any Option granted pursuant to the Plan that
is designated as an Incentive Stock Option and which satisfies the require¬ments
of Section 422(b) of the Code.

 

“Nonstatutory Stock Option” shall mean any Option granted pursuant to the Plan
that is not an Incentive Stock Option.

 

“Option” or “Stock Option” shall mean a right granted pursuant to the Plan to
purchase shares of Common Stock, and shall include the terms “Incentive Stock
Option” and “Nonstatutory Stock Option”.

 

“Optionee” shall mean an Employee who is granted an Option under this Plan.

 

“Option Agreement” shall mean a written agreement representing Options granted
pursuant to the Plan, as contemplated by Section 7 of the Plan.

 

“Option Holder” means the Optionee or, if applicable, the person to whom the
Optionee’s rights under the Option Agreement shall have been validly
transferred.

 

“Parent” shall mean a “parent company” of the Corporation, whether now or
hereafter existing, as defined in Section 424(e) of the Code.

 

“Plan” shall mean the Progreen US, Inc. 2017 Employee Stock Option Plan as
originally approved by the Board of Directors on May 30, 2017, as embodied in
this document, and as the same may be amended from time to time.

 

“Restricted Share” shall have the meaning set forth in Section 4(c).

 

“Restricted Stock Award” shall have the meaning set forth in Section 4(c).

 

“Share” shall mean a share of the Common Stock of the Corporation that is
subject to an Option or Restricted Stock Award, as adjusted in accordance with
Section 9 of the Plan.

 

“Subsidiary” shall mean a “subsidiary corporation” of Corporation or a Parent,
whether now or hereafter existing, as defined in Section 424(f) of the Code.

 

3.           Effective Date of the Plan

 

The Plan shall become effective upon stockholder approval pursuant to Section 15
of the Plan, provided that such approval is received before the expiration of
one year from the date the Plan is approved by the Board of Directors, and
provided further that the Board of Directors may grant Options pursuant to the
Plan prior to stockholder approval if such Options by their terms are contingent
upon subsequent stockholder approval of the Plan.

 



 2 

 

 

4.           Administration

 

(a)         Procedure.

 

(i)       Administration With Respect to Directors and Officers. With respect to
grants of Options to Employees who are also officers or directors of the
Corporation, the Plan shall be administered by (A) the Board, if the Board may
administer the Plan in compliance with Rule 16b-3 promulgated under the Exchange
Act or any successor thereto (“Rule 16b-3”) with respect to a plan intended to
qualify thereunder as a discretionary plan, or (B) a committee designated by the
Board to administer the Plan, which committee shall be constituted in such a
manner as to permit the Plan to comply with Rule 16b-3 with respect to a plan
intended to qualify thereunder as a discretionary plan. Once appointed, such
Committee shall continue to serve in its designated capacity until otherwise
directed by the Board. From time to time the Board may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies,
however caused, and remove all members of the Committee and thereafter directly
administer the Plan, all to the extent permitted by Rule 16b-3 with respect to a
plan intended to qualify thereunder as a discretionary plan.

 

(ii)       Multiple Administrative Bodies. If permitted by Rule 16b-3, the Plan
may be administered by different bodies with respect to directors, non-director
officers and Employees who are neither directors nor officers.

 

(iii)      Administration With Respect to Other Employees. With respect to
grants of Options to Employees who are neither directors nor officers of the
Corporation, the Plan shall be administered by (A) the Board or (B) a Committee
designated by the Board, which committee shall be constituted in such a manner
as to satisfy the legal requirements relating to the administration of incentive
stock option plans, if any, of Delaware corporate and securities laws and of the
Code (the “Applicable Laws”). Once appointed, such Committee shall continue to
serve in its designated capacity until otherwise directed by the Board. From
time to time the Board may increase the size of the Committee and appoint
additional members thereof, remove members (with or without cause) and appoint
new members in substitution therefor, fill vacancies, however caused, and remove
all members of the Committee and thereafter directly administer the Plan, all to
the extent permitted by the Applicable Laws.

 

(b)         Powers of the Board. Subject to the provisions of the Plan, the
Board (or the Committee) shall have the authority, in its discretion: (i) to
grant Incentive Stock Options, Nonstatutory Stock Options or Restricted Stock
Awards; (ii) to determine, upon review of relevant information the fair market
value of the Common Stock in each class; (iii) to determine the exercise price
per Share of Options to be granted, which exercise price shall be determined in
accordance with Section 7(b) of the Plan and the price of Restricted Shares;
(iv) to determine the regular, full-time Employees and non-employee directors or
other consultants to whom, and the time or times at which, Options or Restricted
Stock Awards shall be granted and the number of Shares to be represented by each
Option or Restricted Stock Award; (v) to interpret the Plan; (vi) to prescribe,
amend and rescind rules and regulations relating to the Plan; (vii) to determine
the rules and provisions of each Option or Restricted Stock Award granted (which
need not be identical) and, with the consent of the holder thereof, modify or
amend each Option or Restricted Stock Award; (viii) to accelerate or defer (with
the consent of the Option Holder) the exercise date of any Option, consistent
with the provisions of Section 7 of the Plan; (ix) to authorize any person to
execute on behalf of the Corporation any instrument required to effectuate the
grant of an Option or Restricted Stock Award previously granted by the Board or
Committee; and (x) to make all other determinations deemed necessary or
advisable for the administration of the Plan.

 

(c)          Grant of Restricted Stock Awards. The Board or Committee shall have
the power to issue a restricted stock award to an Employee or non-employee
director or consultant representing shares of Common Stock (“Restricted Shares”)
that are issued subject to such restrictions on transfer and other incidents of
ownership and such forfeiture conditions as the Board or Committee may determine
(“Restricted Stock Awards”). In connection with issuance of any Restricted
Shares, the Board or Committee may (but shall not be obligated to) require the
payment of a specified purchase price (which price may be less than Fair Market
Value). Grant of a Restricted Stock Award shall result in a decrease in the
number of Shares that thereafter may be available for purposes of the Plan by
the number of Restricted Shares included in the Restricted Stock Award.

 



 3 

 

 

(d)       Effect of Board’s Decision. All decisions, determinations and
interpretations of the Board (or the Committee designated by the Board to
administer the Plan) shall be final and binding on all Optionees, Option Holders
of any Options and holders of Restricted Stock Awards under the Plan.

 

5.           Participation in the Plan

 

(a)       Participation in the Plan shall be limited to those Employees who are
designated for payroll purposes as full-time, permanent employees of the
Corporation and any Parent or Subsidiary and those persons who shall be
designated by the Committee and approved by the Board of Directors as
participants in the Plan. The Plan shall not confer upon any Optionee any right
with respect to continuation of Employment, nor shall it interfere in any way
with his or her right or the Corporation’s right to terminate his or her
employment at any time, with or without cause.

 

(b)       A member of the Board of Directors or consultant who is not also an
Employee shall be eligible to participate in the Plan but shall not be eligible
to receive Incentive Stock Options hereunder.

 

6.           Stock Subject to the Plan

 

(a)       Subject to Section 9 of the Plan, there shall be reserved for the
granting of Options pursuant to the Plan and for issuance and sale pursuant to
such Options or Restricted Stock Awards Twenty-Five Million (25,000,000) Shares
of Common Stock, par value $.0001 per share. To determine the number of Shares
of either the voting or non-voting class of Common Stock that is available at
any time for the granting of Options, there shall be deducted from the total
number of reserved shares of that class of Common Stock, the number of shares of
that class of Common Stock in respect of which Options have been granted
pursuant to the Plan that are still outstanding or have been exer¬cised. The
Shares of Common Stock to be issued pursuant to the Plan shall be made available
from the authorized but unissued shares of Common Stock or reacquired Common
Stock. If for any reason Shares of Common Stock as to which an Option has been
granted cease to be subject to purchase thereunder, then such Shares of Common
Stock again shall (unless the Plan shall have been terminated) be available for
issuance pursuant to the exercise of Options pursuant to the Plan.
Notwithstanding any other provision of the Plan, Shares issued under the Plan
and later repurchased by the Corporation shall not become available for future
grant or sale under the Plan.

 

(b)       Proceeds from the purchase of shares of Common Stock upon the exercise
of Options granted pursuant to the Plan or from Restricted Stock Awards shall be
used for the general business purposes of the Corporation.

 

 

7.          Terms and Conditions of Options

 

(a)       Options granted hereunder may be either Incentive Stock Options or
Nonstatutory Stock Options and may be for the purchase of either voting or
non-voting Common Stock, all as determined by the Board of Directors or
Committee at its discretion and as designated in the terms of the Option
Agreement. However, notwithstanding such designations, to the extent that the
aggregate fair market value of the Shares with respect to which Options
designated as Incentive Stock Options are exercisable for the first time by any
Optionee during any calendar year (under all plans of the Corporation) exceeds
$100,000, such Options shall be treated as Nonstatutory Stock Options. For
purposes of the prior sentence, Options shall be taken into account in the order
in which they were granted, and the fair market value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.

 

(b)        The per Share exercise price for the Shares to be issued pursuant to
exercise of an Option shall be such price as is determined by the Board of
Directors or Committee at the time of the grant, but shall be subject to the
following:

 

(i)          In the case of an Incentive Stock Option:

 

(A)       which is granted to an Employee who, at the time of the grant of such
Incentive Stock Option, owns stock representing more than ten percent (10%) of
the voting power of all classes of stock of the Corporation or any Parent or
Subsidiary, the per Share exercise price shall be no less than 110% of the Fair
Market Value per Share on the date of grant.

 



 4 

 

 

(B)       which is granted to any other Employee, the per Share exercise price
shall be no less than 100% of the fair market value per Share on the date of
grant.

 

(ii)         In the case of Nonstatutory Stock Option

 

(A)       which is granted to a person who, at the time of the grant of such
Option, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Corporation or any Parent or Subsidiary, the per
Share exercise price shall be as determined by the Board of Directors or
Committee.

 

(B)       granted to any other person, the per Share exercise price shall be as
determined by the Board of Directors or Committee.

 

For purposes of this Section 7(b), in the event that an Option is amended to
reduce the exercise price, the date of grant of such Option shall thereafter be
considered to be the date of such amendment.

 

If the Board of Directors or Committee does not establish a specific exercise
price per share at the time of grant, the exercise price per share shall be
equal to the Fair Market Value of a share of Common Stock on the date of grant
of the Options.

 

(c)         Each Option, subject to the other limitations set forth in the Plan,
may extend for a period of up to but not exceeding 10 years from the date on
which it is granted. The term of each Option shall be determined by the Board of
Directors or Committee at the time of grant of the Option and specified in the
Option Agreement, provided that if no term is specified by the Board or
Committee the term of the Option shall be the maximum term permitted under this
Section measured from the date on which it is granted. Notwithstanding anything
to the contrary, in the case of an Option granted to an Optionee who, at the
time the Option is granted, owns stock representing more than ten percent (10%)
of the voting power of all classes of stock of the Corporation or any Parent or
Subsidiary, (a) if the Option is an Incentive Stock Option, the term of the
Option shall be five (5) years from the date of grant thereof or such shorter
term as may be provided in the Incentive Stock Option Agreement, or (b) if the
Option is a Nonstatutory Stock Option, the term of the Option shall be five (5)
years and one (1) day from the date of grant thereof or such shorter term as may
be provided in the Nonstatutory Stock Option Agreement.

 

(d)         The Board of Directors or Committee may provide in the Option
Agreement that the right to exercise each Option for the number of shares
subject to each Option shall vest in the Optionee over such period of time as
the Board or Committee, in its discretion, shall determine for each Optionee.

 

(e)         Options shall be nontransferable and nonassignable and may not be
sold, pledged, assigned, hypothecated, transferred, or disposed in any manner,
except that (1) Options may be transferred by testamentary instrument or by the
laws of descent and distribution, and (2) subject to the terms and conditions of
the Option Agreement or any other terms and conditions imposed by the Board of
Directors or Committee from time to time, Options may be transferred in
accordance with Section 7(l) of the Plan if the applicable Option Agreement or
other action of the Board or Committee expressly provides that the Options are
transferable.

 

(f)         Upon voluntary or involuntary termination of an Optionee’s active
Employment for any reason (including disability), his Option and all rights
there¬under shall terminate effective at the close of business on the date the
Optionee ceases to be an active, regular employee of the Corporation or any of
its subsidiaries, except (1) to the extent previously exercised and (2) as
provided in Sections 7 (g), (h), (i) and (j) of the Plan.

 

(g)         In the event an Optionee takes a leave of absence from the
Corpora¬tion or any Parent or Subsidiary for personal reasons or as a result of
entry into the armed forces of the United States, or any of the departments or
agencies of the United States government, the Committee may consider his or her
case and may take such action in respect of the related Option Agreement as it
may deem appro-priate under the circumstances in its absolute discretion,
including accelerating the time previously-granted Options may be exercised and
extend¬ing the time follow¬ing the Optionee’s termination of Employment during
which the Option Holder is entitled to purchase the Shares of Common Stock
subject to such Options, provided that in no event may any Option be exercised
after the expiration of the term of the Option or more than ninety (90) days
after the Optionee’s termination of Employment.

 



 5 

 

 

(h)         If an Optionee’s Employment terminates as a result of his or her
total and permanent disability (as defined in Section 22(e)(3) of the Code), the
Option Holder may exercise his or her Option within no more than the twelve (12)
month period beginning on the date of his or her termination of Employment (to
the extent the Option Holder was entitled to exercise the Option at the date of
the Optionee’s termination of Employment and provided that in no event may any
Option be exercised after the expiration of the term of the Option), after which
the Option shall lapse.

 

(i)         If an Optionee dies during the term of his or her Option without the
Option having been fully exercised, the executor or adminis¬trator of the
Optionee’s estate or the person who inherits the right to exercise the Option by
bequest or inheritance shall have the right within one (1) year of the
Optionee’s death to purchase the number of Shares of Common Stock that the
deceased Optionee was entitled to purchase at the date of death, after which the
Option shall lapse, provided that in no event may any Option be exercised after
the expiration of the term of the Option.

 

(j)         If an Optionee terminates employment without having fully exercised
the Option due to the Optionee’s retirement at or after age 60 and with the
consent of the Corporation, then the Option Holder shall have the right within
ninety (90) days of the Optionee’s termination of Employment to purchase the
number of shares of Common Stock that the Option Holder was entitled to purchase
at the date of termina¬tion of the Optionee’s Employment, after which the Option
shall lapse, provided that in no event may any Option be exercised after the
expira¬tion of the term of the Option. The Board of Directors or Committee may
cancel an Option during the ninety day period referred to in this paragraph, if
the Optionee engages in employment or activities contrary, in the opinion of the
Board or Committee, to the best interests of the Corporation. The Board or
Committee shall determine in each case whether a termination of Employment shall
be considered a retirement with the consent of the Corporation, and, subject to
applicable law, whether a leave of absence shall constitute a termination of
Employment. Any such determination of the Board or Committee shall be final and
conclusive, unless the Committee is overruled by the Board.

 

(k)         The granting of an Option pursuant to the Plan shall not constitute
or be evidence of any agreement or understanding, express or implied, on the
part of the Corporation or any of its subsidi-aries to retain or employ the
Optionee for any specified period.

 

(l)          The Board of Directors or Committee may provide, in the original
grant of a Nonqualified Stock Option or in an amendment or supplement to a
previous grant, that some or all of the Nonqualified Stock Options granted under
the Plan are transferable by the Optionee to an Immediate Family Member of the
Optionee, provided that (i) the Option Agreement, as it may be amended from time
to time, expressly so provides or the Board or Committee otherwise designates
the Option as transferable, (ii) the transfer by the Optionee is a bona fide
gift without consideration, (iii) the transfer is irrevocable, (iv) the Optionee
and any such transferee provides such documentation or other information
concerning the transfer or the transferee as the Board of Directors or Committee
or any Employee of the Corporation acting on behalf of the Board or Committee
may from time to time request, and (v) the Optionee or the Option Holder
complies with all of the terms and conditions (including, without limitation,
any further restrictions or limitations) included in the Option Agreement. Any
Nonqualified Stock Option transferred in accordance with the terms and
conditions provided in this Section 7(l) shall continue to be subject to the
same terms and conditions that were applicable to such Nonqualified Stock Option
prior to the transfer. Notwithstanding any other provisions of the Plan, the
Corporation shall not be required to honor any exercise by an Immediate Family
Member of an Option transferred in accordance with the terms and conditions
provided in this Section 7(l) unless and until payment or provision for payment
of any applicable withholding taxes has been made.

 



 6 

 

 

(m)         In addition to the general terms and conditions set forth in this
Section 7 in respect of Options granted pursuant to the Plan, Incentive Stock
Options granted pursuant to the Plan shall be subject to the following
additional terms and conditions:

 

(i)       “Incentive Stock Options” shall be granted only to individuals who, at
the date of grant of the Option, are regular, full-time Employees of the
Corporation or any Parent or Subsidiary;

 

(ii)       No Employee who owns beneficially more than 10% of the total combined
voting power of all classes of stock of the Corporation shall be eligible to be
granted an “Incentive Stock Option”, unless the exercise price per Share is at
least 110% of the Fair Market Value of the Common Stock subject to the Option on
the date of grant of the Option and the Option, by its terms, is not exercisable
after the expiration of five years from the date the Option is granted.

 

(iii)      To the extent that the aggregate fair market value (determined at the
time the Option is granted) of the shares of Common Stock in respect of which an
Option is exercisable for the first time by the Optionee during any calendar
year (and taking into account all “incentive stock option” plans of the
Corporation and its subsidiaries) exceeds $100,000, that number of whole shares
for which an Option issued hereunder is exercisable with an aggregate fair
market value in excess of this $100,000 limit shall not be treated as having
been granted under an “incentive stock option”; and

 

(iv)      Any other terms and conditions specified by the Committee that are not
inconsistent with the Plan, except that such terms and conditions must be
consistent with the requirements for “incentive stock options” under Section 422
of the Code.

 

8.           Methods of Exercise of Options

 

(a)        An Optionee (or other Option Holder, if any, entitled to exercise an
Option here¬under) desiring to exercise an Option granted pursuant to the Plan
as to all or part of the Shares of Common Stock covered by the Option shall (i)
notify the Corporation in writing at its principal office to that effect,
specifying the number of Shares of Common Stock to be purchased and the method
of payment therefor, and (ii) make payment or provision for payment for the
shares of Common Stock so purchased in accordance with this Section 8. Such
written notice may be given by means of a facsimile transmission. If a facsimile
transmission is used, the Option Holder should mail the original executed copy
of the written notice to the Corporation promptly thereafter. An Option may not
be exercised for as fraction of a share of Common Stock.

 

(b)        The consideration to be paid for the Shares to be issued upon
exercise of an Option, including the method of payment, shall be determined by
the Board of Directors and may consist entirely of cash, check, promissory note,
other shares of Common Stock which (i) either have been owned by the Option
Holder for more than six (6) months on the date of surrender or were not
acquired, directly or indirectly, from the Corporation, and (ii) have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which said Option shall be exercised, or any combination of
such methods of payment, or such other consideration and method of payment for
the issuance of Shares to the extent permitted under the laws of Delaware. In
making its determination as to the type of consideration to accept, the Board
shall consider if acceptance of such consideration may be reasonably expected to
benefit the Corporation.

 

(c)        An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Corporation in accordance with the terms of the
Option by the Option Holder and full payment for the Shares with respect to
which the Option is exercised has been received by the Corporation. Full payment
may, as authorized by the Board of Directors, consist of any consideration and
method of payment allowable under Section 8(b) of the Plan. Until the issuance
(as evidenced by the appropriate entry on the books of the Corporation or of a
duly authorized transfer agent of the Corporation) of the stock certificate
evidencing such Shares, no right to vote (in the case of voting stock) or
receive dividends or any other rights as a shareholder shall exist with respect
to the optioned Shares, notwithstanding the exercise of the Option. The
Corporation shall issue (or cause to be issued) such stock certificate promptly
upon exercise of the Option. In the event that the exercise of an Option is
treated in part as the exercise of a Nonstatutory Stock Option, the Corporation
shall issue a separate stock certificate evidencing the Shares of each class
treated as acquired upon exercise of an Incentive Stock Option and a separate
stock certificate evidencing the Shares of each class treated as acquired upon
exercise of a Nonstatutory Stock Option, and shall identify each such
certificate accordingly in its stock transfer records. No adjustment will be
made for a dividend or other right for which the record date is prior to the
date the stock certificate is issued, except as provided in Section 9 of the
Plan.

 



 7 

 

 

(d)       An Option Holder at any time may elect in writing to abandon an Option
in respect of all or part of the number of Shares of Common Stock as to which
the Option shall not have been exercised.

 

(e)       Exercise of an Option in any manner shall result in a decrease in the
number of Shares that thereafter may be available, both for purposes of the Plan
and for sale under the Option, by the number of Shares as to which the Option is
exercised.

 

9.           Adjustments Upon Changes in Capitalization or Merger

 

Subject to any required action by the shareholders of the Corporation, the
number of Shares of Common Stock covered by each outstanding Option, and the
number of Shares of Common Stock which have been authorized for issuance under
the Plan but as to which no Options have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Option, as well as
the price per Share of Common Stock covered by each such outstanding Option,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Corporation; provided, however,
that conversion of any convertible securities of the Corporation shall not be
deemed to have been “effected without receipt of consideration.” Such adjustment
shall be made by the Board of Directors, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Corporation of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
of Common Stock subject to an Option.

 

In the event of the proposed dissolution, liquidation or sale of all or
substantially all of the assets of the Corporation, the Board shall notify the
Optionee or other Option Holder at least fifteen (15) days prior to such
proposed action. To the extent it has not been previously exercised, the Option
will terminate immediately prior to the consummation of such proposed action. In
the event of the merger of the Corporation with or into another corporation, the
Option shall be assumed or an equivalent option shall be substituted by such
successor corporation or a parent or subsidiary of such successor corporation,
unless such successor corporation does not agree to assume the Option or to
substitute an equivalent option, in which case the Board shall, in lieu of such
assumption or substitution, provide for the Option Holder to have the right to
exercise the Option as to all of the optioned Shares, including Shares as to
which the Option would not otherwise be exercisable. If the Board makes an
Option fully exercisable in lieu of assumption or substitution in the event of a
merger or sale of assets, the Board shall notify the Optionee or other Option
Holder that the Option shall be fully exercisable for a period of fifteen (15)
days from the date of such notice, and the Option will terminate upon the
expiration of such period.

 

10.         Time of Granting Options

 

The date of grant of an Option shall, for all purposes, be the date on which the
Board of Directors or Committee makes the determination granting such Option.
Notice of the determination shall be given to each Optionee within a reasonable
time after the date of such grant.

 

11.         Amendments and Discontinuance of the Plan

 

(a)       The Board of Directors shall have the right at any time and from time
to time to amend, modify, or discontinue the Plan in such respects as the Board
may deem advisable; provided that, unless approved by the Corporation’s
shareholders in accordance with Section 15, no such amendment, modification, or
discon¬tinuance of the Plan shall (i) revoke or alter the terms of any valid
Option previously granted pursuant to the Plan, (ii) increase the number of
shares of Common Stock to be reserved for issuance and sale pursuant to Options
granted pursuant to the Plan, (iii) change the maximum aggregate number of
shares of Common Stock that may be issued upon the exercise of Options granted
pursuant to the Plan to any single individual, (iv) decrease the price
determined pursuant to the provisions of Section 7(b), (v) change the class of
persons to whom Options may be granted pursuant to the Plan, (vi) provide for
Options exercisable more than 10 years after the date granted, (vii) if the
Corporation has a class of equity securities registered under Section 12 of the
Exchange Act at the time of such revision or amendment, any material increase in
the benefits accruing to participants under the Plan.

 



 8 

 

 

(b)       Shareholder Approval. If any amendment requiring shareholder approval
under Section 15(a) of the Plan is made at a time when any class of equity
securities by the Corporation is registered under Section 12 of the Exchange
Act, such shareholder approval shall be solicited as described in Section 15 of
the Plan.

 

(c)       Effect of Amendment or Termination. Any such amendment or termination
of the Plan shall not affect Options already granted and such Options shall
remain in full force and effect as if this Plan had not been amended or
terminated, unless mutually agreed otherwise between the Optionee or other
Option Holder and the Board of Directors, which agreement must be in writing and
signed by the Option Holder and the Corporation.

 

12.         Plan Subject to Governmental Laws and Regulations

 

The Plan and the grant and exercise of Options and grant of Restricted Stock
Awards pursuant to the Plan shall be subject to all applicable governmental laws
and regulations. Notwithstanding any other provision of the Plan to the
contrary, the Board of Directors may in its sole and absolute discretion make
such changes in the Plan as may be required to conform the Plan to such laws and
regulations. Shares shall not be issued pursuant to the exercise of an Option or
Restricted Shares pursuant to a Restricted Stock Award unless the exercise of
such Option and the issuance and delivery of such Shares pursuant thereto or the
issuance of the Restricted Shares pursuant to the Restricted Stock Award shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder, and the requirements of any stock exchange upon which
the Shares may then be listed, and shall be further subject to the approval of
counsel for the Corporation with respect to such compliance.

 

As a condition to the exercise of an Option or issuance of Restricted Shares
pursuant to a Restricted Stock Award, the Corporation may require the person
exercising such Option or receiving such Restricted Shares to represent and
warrant at the time of any such exercise that the Shares are being purchased
only for investment and without any present intention to sell or distribute such
Shares if, in the opinion of counsel for the Corporation, such a representation
is required by any of the aforementioned relevant provisions of law.

 

13.         Reservation of Shares

 

The Corporation, during the term of this Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

 

The inability of the Corporation to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Corporation’s counsel to
be necessary to the lawful issuance and sale of any Shares hereunder, shall
relieve the Corporation of any liability in respect of the failure to issue or
sell such Shares as to which such requisite authority shall not have been
obtained.

 

14.         Option Agreements and Restricted Stock Awards

 

Options and Restricted Stock Awards shall be evidenced by written option or
restricted stock award agreements in such form as the Committee shall determine
from time to time.

 

15.         Shareholder Approval

 

(a)       Continuance of the Plan shall be subject to approval by the
shareholders of the Corporation within twelve (12) months before or after the
date the Plan is adopted.

 

(b)       The required approval of the shareholders of the Corporation shall be
solicited substantially in accordance with Section 14 of the Exchange Act and
the rules and regulations promulgated thereunder.

 

16.         Term of Plan

 

The Plan shall become effective upon the earlier to occur of its adoption by the
Board of Directors or its approval by the shareholders of the Corporation as
described in Section 15 of the Plan. It shall continue in effect for a term of
ten (10) years unless sooner terminated under Section 11 of the Plan.

 

 

[The remainder of this page is intentionally blank.]

 

 

9



 

 



